Citation Nr: 1625722	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-00 215A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for right hip trochanteric bursitis with degenerative changes.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to May 1991 and from January 2006 to January 2007.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2009 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) granted service connection for right hip trochanteric bursitis with degenerative changes and assigned a 10 percent rating for that disability.  In January 2011, a videoconference hearing was held before the undersigned; a transcript is in the record.  [The record was then transferred and remains now in the jurisdiction of the Sioux Falls, South Dakota RO.]  After remanding the case for additional development in March 2011 and in June 2012, the Board denied a rating in excess of 10 percent for right hip trochanteric bursitis with degenerative changes in an April 2013 decision.  The Veteran appealed that decision to the Court.  In January 2014, the Court issued an order that vacated the April 2013 Board decision with respect to the denial of a rating in excess of 10 percent for right hip trochanteric bursitis with degenerative changes, and remanded that matter for readjudication consistent with the instructions outlined in a January 2014 Joint Motion for Remand (Joint Motion) by the parties.  In April 2015, the case was remanded for additional development.


FINDING OF FACT

For the entire period of claim, the Veteran's right hip disability is shown to have been manifested by flexion to no less than 80 degrees, extension to no less than 5 degrees, and abduction to no less than 10 degrees, even when considering her reports of pain and functional loss (to include during flare-ups).



CONCLUSION OF LAW

A rating in excess of 10 percent for right hip trochanteric bursitis with degenerative changes is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5251, 5252, 5253 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  VA's duty to notify was satisfied by a letter in November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the hearing before the undersigned, the Veteran was advised of the criteria for higher ratings for her right hip disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's pertinent treatment records have been secured.  The RO arranged for pertinent VA examinations in April 2009, July 2011, September 2012, and October 2015.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's right hip disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's April 2015 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for the Veteran's right hip disability, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In determining the degree of limitation of motion for the Veteran's right hip disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Veteran's right hip disability has been rated under Code 5010, which directs that arthritis due to trauma and substantiated by x-ray findings should be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.

Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved; however, when limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.

Code 5251 provides that a 10 percent rating is warranted for limitation of extension of the thigh to 5 degrees.  Code 5252 provides that the following ratings are warranted for limitation of flexion of the thigh: 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; 30 percent for flexion limited to 20 degrees; and 40 percent for flexion limited to 10 degrees.  Code 5253 provides that the following ratings are warranted for impairment of the thigh: 10 percent for limitation of rotation of the thigh where the Veteran cannot toe-out more than 15 degrees for the affected leg; 10 percent for limitation of adduction of the thigh where the Veteran cannot cross legs; and 20 percent for limitation of abduction of the thigh where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Codes 5251, 5252, 5253.

[The Veteran has not had hip ankylosis, flail joint impairment, or femur impairment (malunion or fracture).  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5250, 5254, and 5255) will not be discussed.]

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

VA and private treatment records throughout the period of claim have documented ongoing treatment for the Veteran's right hip disability, to include VA steroid injections in April 2011, August 2011, March 2014, and January 2015.

Range of motion of the Veteran's right hip was measured on VA examinations in April 2009, July 2011, September 2012, and October 2015.  On April 2009 VA joints examination, range of motion of her right hip measured 125 degrees of flexion, 30 degrees of extension, and 40 degrees of abduction, and she could toe-out more than 15 degrees on the right but could not cross her right leg over her left leg.  On July 2011 VA joints examination, range of motion of her right hip measured 110 degrees of flexion, 20 degrees of extension, and 30 degrees of abduction, and she could toe-out more than 15 degrees on the right and could cross her right leg over her left leg.  On September 2012 VA hip examination, range of motion of her right hip measured 110 degrees of flexion (with painful motion beginning at 80 degrees), extension greater than 5 degrees (with painful motion beginning at 5 degrees), and abduction not lost beyond 10 degrees, and she could toe-out more than 15 degrees on the right and could cross her right leg over her left leg.  On October 2015 VA hip examination, range of motion of her right hip measured 110 degrees of flexion, 30 degrees of extension, and 45 degrees of abduction, with pain noted for all ranges of motion, and she could toe-out more than 15 degrees on the right (as right external rotation measured 60 degrees and right internal rotation measured 40 degrees) and could cross her right leg over her left leg.

As instructed by the January 2014 Joint Motion, the Board has specifically considered the Veteran's reports of pain and functional loss (to include during flare-ups) in evaluating whether a higher rating for her right hip disability is warranted.  On April 2009 VA joints examination, she reported flare-ups resulting in functional impairment (described by her as "shuffling gait" and "decreased range of motion"); however, that examination revealed no objective evidence of pain following repetitive motion and no additional limitations in range of motion after three repetitions.  At her January 2011 hearing, she testified that she had right hip pain every day and could not walk long distances.  On July 2011 VA joints examination, it was noted that there was objective evidence of pain following repetitive motion, and that she did have some limitation of motion and pain with her right hip; however, no additional limitations in range of motion were noted after three repetitions, and she did not report any flare-ups.  On September 2012 VA hip examination, she reported flare-ups resulting in functional impairment (described by her as "limitations of any type of impact, weight bearing activity due to pain"), and contributing factors of her functional impairment were noted to include less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing; however, that examination revealed no additional limitations in range of motion after three repetitions, and it was also noted that she did not use any assistive devices for her right hip disability.  On October 2015 VA hip examination, she reported flare-ups resulting in functional impairment (described by her as "she must rest about every 5 minutes when she walks 6-7 minutes due to burning pain and then can return back to walking"); however, that examination revealed no additional limitations in range of motion after three repetitions, it was noted that the range of motion itself did not contribute to a functional loss ("Pain noted on exam but does not result in/cause functional loss"), and it was also noted that she did not use any assistive devices for her right hip disability.

Comparing the objective findings on examination (past and present) with the Veteran's allegations of functional loss regarding her right hip (to include during flare-ups), the October 2015 VA examiner stated that she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time, with the following rationale: "The main limiting factor affecting both motion and function, as reported by the [V]eteran, is pain.  During the [current] exam, the [V]eteran demonstrated optimum effort as demonstrated in the reproducibility of the range of motion measurements with no additional evidence of functional limitation or decreased range of motion.  There was no decreased effort as a result of pain, fear of injury, disuse or neuromuscular inhibition.  I cannot express, without resorting to mere speculation, additional limitation of function or additional range of motion loss or decreased mobility due to pain due to repetitive use over time.  Based on my clinical judgment, it is not feasible to anticipate or predict limitation in function or motion[.]"  The October 2015 VA examiner also stated that she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups, with the following rationale: "[V]eteran is currently not in a state of flareup[.]"

In light of the above, the Board finds that, even when considering the Veteran's reports of pain and functional loss (to include during flare-ups), the evidence of record throughout the entire period of claim documents that the Veteran's right hip disability is shown to be manifested by flexion to no less than 80 degrees, extension to no less than 5 degrees, and abduction to no less than 10 degrees.  On all four VA examinations (in April 2009, July 2011, September 2012, and October 2015, as outlined above), no additional limitations in range of motion were manifested after three repetitions.  Furthermore, the Board finds the October 2015 VA examiner's opinion (of not being able to express additional limitation of function or additional range of motion loss or decreased mobility due to pain due to repetitive use over time or during flare-ups without resorting to mere speculation) to be supported by adequate rationale.  In her descriptions of functional loss during flare-ups (outlined above), the Veteran has alleged decreased range of motion as well as limitations in walking and weight-bearing activity; however, the Board finds that she has not presented any arguments to indicate that such functional impairment would result in flexion limited to 30 degrees or less (which would be required for a higher rating under Code 5252) or limitation of abduction of the thigh where motion is lost beyond 10 degrees (which would be required for a higher rating under Code 5253).  Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's right hip disability is not warranted at any time.  See 38 C.F.R. § 4.71a, Codes 5003, 5010, 5251, 5252, 5253; see also Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether referral of the claim to the Undersecretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of right hip disability, but such greater degrees of disability are not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the right hip disability shown during the period of time considered and therefore those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

[The Board notes that a claim for a total disability rating based on individual unemployability (TDIU rating) due to the Veteran's service-connected right hip disability (pursuant to Rice v. Shinseki) has not been raised by the record, as the evidence reflects that the Veteran is gainfully employed at the present time.]


ORDER

A rating in excess of 10 percent for right hip trochanteric bursitis with degenerative changes is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


